Citation Nr: 0213146	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
November 1945; he died in June 1996 at age 77; the appellant 
is his surviving spouse.  This matter comes to the Board of 
Veterans' Appeals (Board) from Department of Veterans Affairs 
(VA) Manila Regional Office (RO) decisions in November 1996, 
which denied entitlement to service connection for the cause 
of the veteran's death, and in June 1999, denied entitlement 
to VA Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1318.  In March 2001, the Board remanded 
the case to the RO for additional development.

The Board notes that in the June 2002 supplemental statement 
of the case the RO notified the appellant that it had 
deferred action as to the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 as these claims are the 
subject of a temporary stay on adjudication in accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit (the Federal Circuit) in National 
Organization of Veterans' Advocates v. Principi, ____ F. 3d 
____, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  
Because processing of certain claims of entitlement to DIC 
under 38 U.S.C.A. § 1318 (as in this case) is to be held in 
abeyance pending further action by the Federal Circuit to 
lift the temporary stay on adjudication, this matter is 
referred back to the RO for appropriate adjudication 
following action to lift the stay in the near future.  


FINDINGS OF FACT

1.  At the time of his death in June 1996, the veteran was 
service connected for gunshot wound residuals to the thighs, 
partial left sciatic nerve injury, shortening of the left 
lower extremity, post-traumatic arthritis of the knees, 
degenerative arthritis to joints of the right foot, gunshot 
wound residuals to the right big toe; a total disability 
rating based on individual unemployability was established, 
effective December 1994. 

2.  Persuasive medical evidence demonstrates that the veteran 
died due to an acute myocardial infarction; the evidence does 
not show that any contributory cause of death, such as heart 
disease, hypertension, diabetes mellitus, or pneumonia were 
of service origin or were secondary to any service-connected 
disability.  

3.  Acute myocardial infarction was not clinically evident 
during the veteran's active service and the record contains 
no indication that any such disease was manifest to a 
compensable degree within a year following his service 
discharge or that any disabilities which caused or 
contributed to his death were causally related to his active 
service or any in-service incident.


CONCLUSION OF LAW

A chronic disease or disability incurred in or aggravated by 
active military service did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  In fact, 
the case was specifically remanded by the Board in March 2001 
for VCAA consideration and the RO subsequently addressed the 
requisite VCAA notice and development matters in 
correspondence dated in April 2001 and in the June 2002 
supplemental statement of the case.  As the appellant has 
been apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes medical 
evidence sufficient for an adequate determination of the 
matter on appeal has been obtained.  

Consequently, the Board finds that, under the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would unnecessarily 
impose additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of this case.  Thus, there has 
been no prejudice to the appellant and her procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
See 38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The Federal Circuit has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
The Federal Circuit has also recognized the Board's authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence.  Madden v. Gober, 125 F.3d 1477 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

VA records show that during his lifetime the veteran had 
established service connection for residuals of a gunshot 
wound to the left thigh, rated 30 percent disabling, partial 
left sciatic nerve injury, assigned a 20 percent rating, 
shortening of the left lower extremity, rated 10 percent, 
residuals of a gunshot wound to the right thigh, assigned a 
10 percent rating, post-traumatic arthritis of the left knee, 
assigned a 10 percent rating, post-traumatic arthritis of the 
right knee, rated 10 percent, degenerative arthritis to the 
proximal and distal joints of the right foot, rated 10 
percent disabling, and residuals of a gunshot wound to the 
right big toe, rated noncompensable.  A combined service-
connected disability rating of 80 percent was established, 
effective in December 1994; also, a total rating based on 
individual unemployability was granted, effective in December 
1994.

Service department and VA records dated approximately 31/2 
years after the veteran's discharge from service are negative 
for any complaint, finding or diagnosis related to the 
presence of diabetes mellitus, hypertension, heart disease, 
or pneumonia.  The evidence of record indicates that no 
service medical records were produced during the veteran's 
recognized guerrilla service during World War II.  

In correspondence dated in July 1996 the appellant notified 
the RO of the veteran's death.  The veteran's death 
certificate shows he died in June 1996 at the Tumauini 
District Hospital with the immediate cause of death reported 
as cardiorespiratory arrest, secondary to long-standing 
bilateral pneumonia, due to his having been bedridden for a 
prolonged period.  An antecedent cause was listed as 
debilitating shrapnel injuries to the legs sustained during 
World War II.  The certificate was signed by the Chief of 
Hospital II at the Tumauini District Hospital.

In an August 1996 application for VA benefits, the appellant 
claimed that the veteran's death was caused by his military 
service.

In November 1996, the RO received certified copies from the 
Tumauini District Hospital of the veteran's final hospital 
treatment records in June 1996.  A clinical cover sheet noted 
final clinical diagnoses of non-insulin dependent diabetes 
mellitus, obesity, and acute myocardial infarction.  The 
report also noted a complication of severe pneumonia 
secondary to chronic debilitating diseases including 
arthritis and previous shrapnel injuries.  Treatment records 
also include diagnoses of intracerebral hemorrhage and 
hypoglycemia.

In her January 1997 notice of disagreement the appellant 
claimed the veteran's cause of death was due to a service-
connected disability and that his longstanding pain was due 
to residuals of a gunshot wound to his left lower extremity 
and retained rusty shrapnel fragments.  

At her January 1998 hearing the appellant testified, in 
essence, that the veteran's service-connected leg wounds had 
limited his activities to sitting or lying around the house 
since the 1950s, and that his having been bedridden resulted 
in pneumonia and cardiac arrest that caused his death.  She 
also claimed his diabetes mellitus, hypertension, and heart 
disease were the result of his service-connected leg 
injuries.  

In correspondence dated in January and April 1998 the 
appellant reiterated her claim that the veteran's cause of 
death was due to service.  

By July 1998 decision, the RO denied entitlement to service 
connection for the veteran's cause of death and addressed the 
issues of secondary service connection for diabetes mellitus, 
hypertension, and heart disease.  

In an August 1998 private medical statement, R. Fernando, 
M.D., a "diabetologist" noted the veteran had been provided 
a diagnosis of type II diabetes in 1975.  It was also noted 
that the veteran had been seen at his clinic from July 1988 
to February 1993 and that at that time he was receiving 
insulin treatment.  An August 1998 medical certificate from 
Dr. M. Antonio noted the veteran had been seen for blood 
sugar testing in 1992 and 1996.  A diagnosis of non-insulin 
dependent diabetes mellitus was provided.  An August 1998 
medical certificate noted the veteran had been treated for 
non-insulin dependent diabetes mellitus and hypertensive 
atherosclerotic cardiovascular disease from April 1988 to 
June 1996.

In June 1999, the RO again denied service connection for the 
veteran's cause of death.  It was noted, in essence, that the 
evidence did not establish that the veteran's causes of death 
were due to, or materially affected by, service-related 
disability.

In her March 2000 substantive appeal the appellant stated her 
firm belief that the veteran's diabetes, pneumonia, heart 
disease, and "weak-body condition" were the result of his 
longstanding service-connected disabilities.  She also 
claimed that his having been bedridden for almost 3 months 
prior to death had a debilitating affect which contributed to 
his death.

At her personal hearing in June 2000 the appellant reiterated 
her claim and, in essence, requested that the causes of death 
reported on the veteran's death certificate be given 
appropriate consideration as a medical opinion.  She also 
stated that the veteran had been unable to resist the effects 
of ill health due to his service-connected shrapnel wounds, 
thus he developed pneumonia which contributed to his death.  
Her daughter testified that the veteran had been unable to 
walk due to his service-connected shrapnel wounds and that 
this had aggravated his other medical disorders.  

In a July 2000 VA medical opinion, a VA staff physician noted 
information showed the main cause of the veteran's death was 
myocardial infarction which was aggravated by pneumonia and 
an episode of hypoglycemia.  It was her opinion, in essence, 
that the veteran's service-connected disabilities possibly 
limited his mobility, but they did not directly contribute to 
the immediate cause of his death.

In a May 2001 affidavit, Dr. N. Fernando noted he had been 
one of the veteran's attending physicians at the time of 
death and attested that his death had been precipitated by a 
rapid deterioration of health due to gunshot wounds sustained 
during World War II.  It was noted that a further consequence 
was that because he was diabetic he had easily succumbed to 
severe pneumonia, was bedridden, and suffered from cardiac 
arrest.  

In a July 2001 VA medical opinion, a VA staff pulmonary 
physician, noted the veteran's claims file had been reviewed 
and that based on the available information there was no 
relationship whatsoever between the veteran's service-
connected disabilities and his cause of death.  It was noted 
that final hospital records revealed the veteran's sensorial 
change was most probably due to hypoglycemia but that an 
intracerebral bleed could not be ruled out.  It was further 
noted that the etiology of the veteran's cardiopulmonary 
arrest was most probably due to an arrhythmic death or acute 
myocardial infarction and that a diagnosis of severe 
pneumonia was not supported by reported hospital findings 
other than by cough.  

The VA physician also stated in July 2001 that there was no 
direct relationship between the veteran's service-connected 
residuals of gunshot wounds and a cerebrovascular accident, 
hypoglycemia, or pneumonia.  He stated that, while an 
indirect relationship was medically possible, in essence, an 
opinion as to a relationship between the veteran's cause of 
death and his lower extremity injuries, his diabetes 
mellitus, or his bedridden status was not warranted in this 
case based on the veteran's hospital records.  It was noted 
that a sedentary lifestyle due to a lower extremity 
disability could worsen diabetes control and increase the 
risks for a myocardial infarction and cerebrovascular 
accident and that being bedridden increased the risks for 
development of a deep venous thrombosis which could cause a 
pulmonary embolism and sudden death, but the available 
medical evidence did not indicate any such factors were 
applicable in this case.

Analysis

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by active service and that a disability related 
to service did not substantially or materially contribute to 
the cause of his death.  In addition, there is no evidence 
that acute myocardial infarction, diabetes mellitus, heart 
disease, hypertension, or pneumonia were manifested during 
active service or within the one-year presumptive period 
immediately following service.  

The Board notes the veteran's death certificate indicates the 
immediate cause of death was cardiorespiratory arrest 
secondary to long-standing bilateral pneumonia due to having 
been bedridden for a prolonged period with an antecedent 
cause as due to debilitating shrapnel injuries to the legs 
sustained during World War II.  Although the veteran's death 
certificate was signed by the Chief of Hospital II at the 
Tumauini District Hospital, the report includes no rationale 
as to how having been bedridden led to pneumonia which then 
led to cardiorespiratory arrest nor as to how the veteran's 
service-connected shrapnel injuries may have been an 
antecedent cause of death.  

The May 2001 private medical opinion of Dr. Fernando noted 
the veteran's death had been precipitated by a rapid 
deterioration of health due to gunshot wounds sustained 
during World War II; however, the opinion does not provide 
any medical rationale for this statement.  He also noted that 
a further consequence was that because the veteran was 
diabetic he had easily succumbed to severe pneumonia, was 
bedridden, and suffered from cardiac arrest but did not 
indicate these disorders were related in any way to active 
service or to a service-connected disability.  

The August 1998 private medical statements noted that the 
veteran had been provided a diagnosis of type II diabetes in 
1975, that treatment in 1992 and 1996 included diagnoses of 
non-insulin dependent diabetes mellitus, and that treatment 
from April 1988 to June 1996 included diagnoses of non-
insulin dependent diabetes mellitus and hypertensive 
atherosclerotic cardiovascular disease.  The Board finds, 
however, that these opinions did not indicate that the 
disorders were related to the veteran's active service or 
otherwise to any service-connected disability.

The medical evidence of record includes a July 2000 VA 
medical opinion which noted the main cause of the veteran's 
death was myocardial infarction which was aggravated by 
pneumonia and an episode of hypoglycemia.  It was also that 
examiner's opinion that the veteran's limited mobility did 
not directly contribute to the immediate cause of his death, 
but she provided no rationale to support her opinion.

In contrast to the other medical opinion of record, the July 
2001 VA examiner's opinion was apparently based on a complete 
review of the medical evidence of record.  The examiner also 
based his opinion on medical findings reported in the 
veteran's claims file including clinical findings noted in 
his final hospital treatment records.  It was the unequivocal 
opinion of that examiner that the veteran's cause of death 
was not directly or indirectly related to service.  

In this case, based on a comprehensive review of all of the 
evidence of record, the Board finds the VA medical opinions 
are persuasive that the veteran's cause of death in June 1996 
was acute myocardial infarction, and that there is no 
evidence of a relationship between the cause of his death and 
his World War II service.  The Board notes that the July 2001 
VA medical opinion was based on a more thorough review of the 
medical evidence of record and was supported by appropriate 
references to findings noted during the veteran's final 
hospital treatment.  The medical opinions of record, however, 
include no medical rationale probative of the claim that 
"debilitating effects" due to a service-connected 
disability made the veteran "materially less capable" of 
resisting the effects of the fatal disease.  See Lathan, 7 
Vet. App. 359.  Therefore, the Board finds the July 2001 VA 
medical opinion is far more probative and persuasive than the 
medical opinions submitted in support of the appellant's 
claim.  See Madden, 125 F.3d 1477.

While the appellant sincerely believes that the veteran's 
death was related to his time in the military, she is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 
Vet. App. 492.  Thus, the Board finds that the preponderance 
of the evidence is against her claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

